MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW OF VAL VERDE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 12, 2014, the cause upon appeal to
revise or reverse your judgment between

Diron Shay Holt, Appellant

V.

Jenny Lissa Hale, Appellee

No. 04-14-00113-CV and Tr. Ct. No. 3112CCL

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the opinion of the
trial court is AFFIRMED.

    We ORDER that appellee Jenny Lissa Hale recover her costs of this
appeal from appellant Diron Shay Holt.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on January 21, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00113-CV

                                            Diron Shay Holt

                                                    v.

                                            Jenny Lissa Hale

             (NO. 3112CCL IN COUNTY COURT AT LAW OF VAL VERDE COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
CLERK'S RECORD                     $66.00    PAID          J. W. JOHNSON
STATEWIDE EFILING FEE              $20.00    PAID          JOHNSON LAW OFFICES
FILING                            $100.00    PAID          JOHNSON LAW OFFICES
INDIGENT                           $25.00    PAID          JOHNSON LAW OFFICES
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID          JOHNSON LAW OFFICES


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this January 21, 2015.

                                                         KEITH E. HOTTLE, CLERK


                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 3853